DETAILED ACTION
	Claims 1-10 are currently pending and under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of 5-aminosalicylic acid, hydroxypropylmethylcellulose and methacrylic acid copolymer S in the reply filed on 07/22/2022 is acknowledged.  The traversal is on the ground(s) that the office has not provided any reasons or examples to support a conclusion that the species are indeed patentably distinct.  The Examiner has not shown a search burden and a search has not been conducted.  This is not found persuasive because the species have different characteristic which require the use of different search queries to encompass the number of species which fall within each group, the medicinal ingredient, water soluble polymer and enteric coating.  The species require different field of search by requiring the use of different search strings, thus demonstrating a search burden.
The requirement is still deemed proper and is therefore made FINAL.
	No claims are withdrawn as a result of the species election.
Priority
	The instant application is a continuation of 16/136,377, filed 09/20/2018, which is a continuation of application 14/769,660, filed 08/21/2015 which is a national stage entry of PCT/JP2014/054104, filed 02/21/2014 which claims priority to JP2013-032759, filed 02/2/2013.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 12/11/2020 and 08/25/2021 have been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0162434 (Applicant provided) in view of US 2007/0218134, WO 2003/045356 (Applicant provided) and Dwibhashyam (Applicant provided) as evidenced by DrugBank (Applicant provided).
Regarding claim 1, the limitation of an enteric coated tablet comprising (A) a core tablet containing a medical ingredient and having a weight of 1,000 mg or more is met by the ‘434 publication teaching mesalazine tablets (abstract) wherein DrugBank evidenced mesalazine is a synonym for 5-aminosalicylic acid (page 1).  The tablet core comprises mesalazine from 100 mg to about 900 mg [0026], the binder is present in the core from 60 to 100 mg [0028] and the intergranular superdisintegrant is 30 mg or more [0029], thus teaching an overlapping range with the instant claims weight of 1,000 mg or more of core weight.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
The limitation of (B) a coating layer containing a water-soluble polymer applied onto the surface of the core tablet is met by the ‘434 publication teaching the first coating layer increases the adhesion of the second coating layer and includes hydroxypropyl methyl cellulose [0032], the elected water-soluble polymer.
The limitation of (C) an enteric coating layer dissolving at a pH of 7 or higher which is applied onto the surface of the coating layer containing a water-soluble polymer is met by the ‘434 publication teaching a second coating layer being methacrylic acid/methyl methacrylate copolymer [0037] such as EUDRAGIT S, which is a methacrylic acid/methyl methacrylate copolymer [0040].  The second layer is taught to be enteric [0021] wherein drug release is taught at pH 7 or higher [0020].  
The limitation of wherein a sum of a polymer amount of the coating layer (B) and a polymer amount of the coating layer (C) is 10 to 18 mg/cm2 is met by the ‘434 publication teaching the first coating layer can be about 1 to about 2 mg/cm2 [0036] and a second coating layer can be about 6 mg/cm2 to about 15 mg/cm2 [0045], leading to an overlapping amount with the claimed range wherein the combined coating weight is 7 mg/cm2 to 17 mg/cm2.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	The limitation of a polymer amount of coating layer (C) is 3 to 6 mg/cm2 is met by the ‘434 publication teaching about 6 mg/cm2 [0045] thus teaching an overlapping amount with the instant claims.
Regarding claim 2, the limitation of wherein the core tablet (A) has a weight of 1,000 to 1,500 mg is met by the ‘434 publication teaching the tablet core comprises mesalazine from 100 mg to about 900 mg [0026], the binder is present in the core from 60 to 100 mg [0028] and the intergranular superdisintegrant is 30 mg or more [0029] and optionally includes one or more additional excipients [0030], thus teaching an overlapping range with the instant claims weight of 1,000 mg or more of core weight.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 3, the limitation of wherein said medicinal ingredient content of 700 to 1,300 mg is met by the ‘434 publication teaching 100 to 900 mg mesalazine in the tablet core [0026].
Regarding claim 4, the limitation of wherein the water-soluble polymer is one or more members selected form the group consisting of water soluble cellulose ethers is met by the ‘434 publication teaching the first coating layer increases the adhesion of the second coating layer and includes hydroxypropyl methyl cellulose [0032], the elected water soluble polymer.
	Regarding claim 5, the limitation of wherein the enteric coating layer dissolving at pH 7 or higher is a coating formed of one or more polymer selected from the group consisting of methacrylic acid copolymer is met by the ‘434 publication teaching a second coating layer being methacrylic acid/methyl methacrylate copolymer [0037] such as EUDRAGIT S, which is a methacrylic acid/methyl methacrylate copolymer [0040].  The instant specification evidences methacrylic acid-methyl methacrylate copolymer is an enteric polymer [0021], and the elected copolymer. The second layer is taught to be enteric [0021] wherein drug release is taught at pH 7 or higher [0020].  
Regarding claim 6, the limitation of wherein a total weight of the enteric coating tablet is 1,200 to 1,600 mg is met by the ‘434 publication teaching the active agent present at about 900 mg [0026], the superdisintegrant at 30 mg or more [0029], the binder is taught to be 50 to 140 mg [0028], the first coating is taught to be 0.6 mg per tablet [0035], the second coating layer is taught to be about 50 mg [0038], which leads to a tablet weight of 1120.6.  MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).” 
Regarding claim 7-9, the limitation of wherein the medicinal ingredient is a therapeutic agent for a colonic disease, an inflammatory bowel disease, specifically 5-aminosalicylic acid is met by the ‘434 publication teaching mesalazine tablets (abstract). DrugBank evidenced mesalazine is a synonym for 5-aminosalicylic acid (page 1).  The elected drug is taught and thus would be capable of the intended use of treatment of colonic disease and inflammatory bowel disease.  

The ‘434 publication does not specifically teach a polymer amount of the coating layer (B) is 6 to 12 mg/cm2 (claim 1).
The ‘434 publication does not specifically teach a ratio by polymer mass (B/C) of the coating layer (B) to coating layer (C) of 1.0 to 2.5 (claim 10).
The ‘134 publication teaches pharmaceutical compositions for sustained release comprising as active ingredient a drug, said composition comprising a core consisting of an inner phase and outer phase.  The core is taught as first coated with a non-functional film coat and then with an enteric coat (abstract).  The enteric film coat is taught to include copolymerized methacrylic acid/methacrylic acid methyl esters (e.g., Eudragit) [0081].  The non-functional film coat is taught to include hydroxypropylmethyl cellulose [0084].  The non-functional coat is taught to be about 4 mg of film coat per cm2 and the enteric coating is taught to be 4 to 6 mg polymer per cm2 ([0103]-[0104]), thus teaching the claimed ratio of (B) to (C) required by the instant claim 10, such as a 1:1 ratio.  The core is first coated with the non-functional coating and then an enteric coating [0107].  
The ‘356 publication teaches pharmaceutical composition in a solid unit dosage form for oral administration comprising a therapeutically active agent, an inner coating comprising polymethylacrylic acid, methyl methacrylic and an outer coating layer of an enteric polymer film coating material (abstract).  The drug is taught to be selected from a group including 5-amino salicylic acid (page 3, last paragraph).  The outer coating layer is selected from a group including hydroxypropyl methyl cellulose (page 6, second paragraph).  The total coating thickness is taught to be from about 5 mg/cm2 to about 40 mg/cm2 (page 7, 4th paragraph).  The inner layer is taught to be 9.2 mg/cm2 and the outer layer is taught to be 4.1 mg/cm2 (page 11, 5-6th paragraph).
Dwibhashyam teaches that thicker coatings offer better resistance to frictional forces (abstract).  Thus it was well known to a person of ordinary skill at the time the invention was made that the use of a thicker coating, such as the coating amounts taught by the ‘356 publication, would result in more impact resistance.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to increase the thickness of the first coating layer taught by the ‘434 publication because the ‘134 publication teaches pharmaceutical formulations containing a first coating layer of hydroxypropyl methyl cellulose wherein the coating thickness is about 4mg/cm2 and teaches an enteric coating layer of about 4 to 6 mg/cm2 to obtain release in the intestinal track ([0081], [0084], [0103]-[0104], [0077]), and the ‘434 publication is directed to compositions which release  active agent in the intestinal tract of a patient [0020] containing hydroxypropyl methyl cellulose as the first coating layer and an enteric methacrylate coating layer as the second coating.  Thus it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention that amounts of coating layers of the first and second film as taught by the ‘134 publication could be used by the ‘434 publication to obtain a functional coating to release the drug in intestinal track of a patient.  Further it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention that coating thickness of the hydroxypropyl methyl cellulose first coating layer could be optimized as the ‘434 publication teaches the first coating layer hydroxypropyl methyl cellulose is used to increase adhesion of the second coating layer and remove any incompatibility between the tablet core and second coating layer [0032] and teaches the first coating layer can be any suitable loading [0036], which would result in an optimizable parameter and the ‘134 publication teaches about 4 mg of film coat per cm2, thus teaching amounts above and below the specifically recited 4 mg/cm2 can be utilized. Additionally Dwibhashyam teaches that thicker coatings offer better resistance to frictional forces (abstract).  Thus it was well known to a person of ordinary skill at the time the invention was made that the use of a thicker coating, such as the coating amounts taught by the ‘356 publication, would result in more impact resistance and optimize to obtain the desired effect.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.  
One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success as the ‘356 publication teaches a dual layer coating of a 5-amino salicylic acid solid dosage form (page 4, 3rd paragraph) with an inner and outer coating layer (page 4, 5th paragraph) wherein a broad range of combined coating thickness is taught (5mg/cm2 to about 40 mg/cm2) (page 7, 5th paragraph) and inner coating layers are specific taught to be 9.2 mg/cm2 and outer coating layers are taught to be 4.1 mg/cm2 (example 1), thus teaching the concentration of the first and second coating layer are known to be utilized on a 5-amino salicylic acid solid dosage form and one of ordinary skill in the art would have a reasonable expectation of success of using such coating concentrations for the inner and outer coating layer taught by the ‘434 publication using the hydroxypropylmethyl cellulose inner layer and methacrylic acid copolymer outer layer.
Conclusion
No claims are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613